DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 1/29/21 has been received and made of record.  As requested, claims 1, 4, 6 and 19 have been amended, claims 13-18 and 23-26 have been cancelled, and new claims 27-30 have been added.  Claims 1-12,19-22 and 27-30 are pending in the instant application.  

Response to Arguments
In response to the amendment, the objections to the drawings, specification and claim 4 have been withdrawn, and the previous Double Patenting rejections have been withdrawn.
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. With respect to claim 1 as being anticipated by Orange et al., Applicant argues the following:
The “length” of an object is defined as “the longer or longest dimension of an object”, and the term “lengthwise” is defined as “in the direction of the length.” See definitions in Merriam-Webster dictionary. Thus, referring to FIGs. 2 and 3 above, it can be seen that the lengthwise direction of the support sleeve 22 extends in the horizontal direction in FIG. 3, and the support sleeve 22 wraps around a body part (e.g., has a “wrapping direction”) in the vertical direction in FIG. 3. That is, the support sleeve 22 of Orange extends lengthwise in one direction, and has a wrapping direction in a different direction perpendicular to the lengthwise direction of the support sleeve 22.

The Office equates either the hook and loop tape closure 22 (see page 6 of the Office Action) or the support strap 28 (see annotated FIGs. 2-4 on page 8 of the Office Action) to the claimed fastening portion. However, both the hook and loop tape closure 22 and the support strap 28 are configured to wrap around a body part in the “wrapping direction” as annotated above; neither of 

In addition, neither the hook and loop tape closure 22 nor the support strap 28 are configured to fasten to a material of the external side of the deemed body portion at a location between the deemed first and second ends of the support sleeve 22. Rather, the hook and loop tape closure 22 is defined by the Office as being “the second end” and attaches directly to the deemed “first end” 20 (see FIG. 2), and the support strap 28 fastens to itself (see FIGs. 2 and 4).
As can be seen from FIGs. 8(a) to 8(c), in an exemplary embodiment of the present application, a fastening portion 84 is configured to wrap around a body part in a wrapping direction of the wrapping which corresponds to the lengthwise direction of the wrapping. In addition, when fastened, the fastening portion 84 fastens to the material of the external side of the body portion 81 at a location between the first and second ends 81A and 8IB.

In view of at least the foregoing, Orange does not teach or suggest all of the limitations of Claim 1.

The Office disagrees.  First, applicant’s definition of a wrapping direction was not originally defined the specification to only include a lengthwise direction.  Further, as can be seen by Fig. 3 of Orange et al., the Office contends that the wrapping of the device of Orange et al. in the lengthwise direction equates to wrapping the body portion along its length, not perpendicular to its length.  Thus, Orange et al. anticipates Applicant’s claim 1.
With respect to Woodworth and claim 1,  applicant argues the following:
“Referring to Woodworth; the Office points to FIGs. 1 and 2 in analogizing the fastener 20 to the claimed fastening portion and the micromesh material 12 to the claimed body portion. See page 11 of the Office Action. However, as shown in FIG. 2, the fastener 20 fastens directly to a corresponding fastener 18 located on an opposite end of the wrap 10; the fastener 20 does not fasten to a material of the external side of the micromesh portion 12, and since the fastening occurs via fasteners 18 and 20 located directly on the two opposing ends, the fastener 20 does not extend around a portion of the external side of the deemed body portion (micromesh portion 12) upon being wrapped and fastened, and does not fasten to the external side of the deemed body portion (micromesh portion 12) at a location between the first and second ends 18 and 20 upon being wrapped and fastened.

In response, the Office directs Applicant to the newly presented rejection of claim 1 in view of Woodworth and Orange et al. presented below.
With respect to claim 6, Applicant argues the following:


In rejecting Claim 1, the Office equates support cuffs 24 and 25 of Orange to the claimed non-slip material. See page 6 of the Office Action. Applicants note that although the Office also appears to equate element 26 of Orange to the claimed non-slip material in rejecting Claim 6 on page 7, this is believed to be a typo (it is believed this should instead refer to element 25 again), as element 26 is a hook and loop surface that is not disposed on an internal side of the deemed body portion. See FIG. 2 and 3, and col. 4, lines 13-25.”
As shown in FIG. 3 of Orange, the deemed non-slip material 24 and 25 extends in the wrapping direction.

As stated above, the Office defines the wrapping directing in the same direction as the length of the device.  Thus the non-slip material (24, 25) crosses the wrapping direction since it extends perpendicular to the Office defined wrapping direction.
With respect to claim 19, Applicant argues the following:
“To further clarify the distinction between Claim 19 and the above interpretation of Peterson, Claim 19 has been amended to recite: wherein the first and second ends of the body portion oppose each other in a lengthwise direction of the wrapping, which corresponds to a wrapping direction of the wrapping. 

In addition, Claim 19 recites :a second material forming at least a portion of the internal side of the wrapping is a non-slip grip material(emphasis added).

In rejecting the above-identified limitations, the Office points to Peterson and equates the adhesive tape which fixes the gauze mesh 26 in place over a wound to the claimed non-slip grip material. See page 9 of the Office Action. Applicants strongly disagree. A person having ordinary skill in the art would not construe the terms “adhesive” and “non-slip grip” as having the same meaning. More particularly, according to the industry standard, a person having ordinary skill in the art would understand the term “adhesive material” to mean a sticky material that adheres/sticks to something, for example, to a person’s skin. In contrast, according to the industry standard, a person having ordinary skill in the art would understand the term “non-slip grip material” to mean a material that does not stick or adhere, but rather, causes friction such that the material does not slip. Indeed, Peterson, which focuses specifically on using sticky adhesive tape to stick/adhere a dressing to a person’s skin such that the dressing does not slip around, arguably teaches away from instead using the non-slip grip material of Claim 19, which is not sticky and does not adhere to a person’s skin (or anything else).

In addition, none of the remaining cited art cures the noted deficiencies of Peterson.

In view of at least the foregoing, withdrawal of the outstanding rejection of Claim 19 is respectfully requested.”

In response, the Office directs Applicant to the newly presented rejection of claim 19 in view of Peterson presented below.
With respect to claim 20, Applicant’s presented argument is moot in light of the newly amended rejection of claims 19 and 20 presented below with respect to Peterson.
With respect to newly presented claims 27-30, Applicant’s attention is directed to the newly presented rejections of claim 27-30 below.
With respect to the remaining claims, all other arguments are predicated upon the assumption that the independent claims from which they depend are patentable.  However, this position is moot in light of the remarks presented above.

Drawings
The drawings were received on 1/29/21.  These drawings are approved by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6, 7, 12 and 28-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,817,038 (“Orange et al.”).
As regards claim 1, Orange et al. discloses waterproof covering and equipment support for limbs that anticipate Applicant’s presently claimed invention.  More specifically, Orange et al. discloses a wrapping (see Figs. 2 and 3) comprising: a body portion (constituted by the combination of support sleeve 20 and support cuffs 24 and 25) configured as a wrap having a first end, a second end, an internal side, and an external side (see annotated Figs. 2 and 3 in EXHIBIT A), a fastening portion (hook and loop tape closure 22) disposed at the second end of the body portion on the internal side of the body portion, wherein the fastening portion extends around a portion of the external side of the body portion and fastens (indirectly to) a material (stretch and tear resistant waterproof material, see col. 3, lines 2-3) of the external side of the body portion at hook and loop tape closure (22) upon the fastening portion being wrapped around a body part in a wrapping direction of the wrapping, which corresponds to a lengthwise direction of the wrapping (as shown in Fig. 2) and fastened (as shown in Fig. 2, see also Fig. 2, which clearly shows how fasteners 22 are attached to one another, see col. 5, lines 7-11), wherein a location on the external side of the body portion at which the fastening portion fastens to the material is between the first end and the second end of the body portion (when the first end and second end are positioned one on top of the other for fastening); and a non-slip material (support cuffs 24 and 25 are constructed from rubberized cloth) disposed on the internal side of the body portion (since the cuffs are constructed from slip resistant material, it is inherently disposed on the internal surface, see col. 4, lines 19-20), wherein the non-slip material is adapted to 
As regards claim 2, Orange et al. discloses the wrapping of claim 1, wherein a material of the fastening portion comprises one of a hook or a loop of a hook and loop type fastener, and a material of the external side of the body portion at which the fastening portion fastens comprises the other one of the hook or the loop of the hook and loop type fastener (note the disclosure of hook and loop material at col. 4, lines 16-19 and col. 5, lines 7-11).
As regards claim 3, Orange et al. discloses the wrapping of claim 1, wherein at least a part of the body portion is comprised of a stretchable material (see col. 3, lines 65-66 which states that the support sleeve consists of an elastic mesh tube 21 with integral non-slip cuff 24, 25; the elastic material is inherently stretchable).
As regards claim 6, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a strip (constituted by cuffs 24, 25) extending along an entire width of the body portion in a direction crossing the wrapping direction (see Fig. 3 which shows the cuff extending the entire width of the of the body portion in the wrapping direction), and the strip provides a frictional surface (col. 4, lines 19-22 discloses the rubberized cloth is slip-resistant which inherently provides for friction against the user’s appendage).
As regards claim 7, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a rubberized material (see col. 4, lines 19-22 which the cuffs are constructed from rubberized cloth).
As regards claim 12, Orange et al. discloses the wrapping of claim 1, wherein the wrapping further comprises a first catch fastening surface disposed at the first end of the body portion and positioned on hook and loop tape (22) and configured to fasten with at least a portion of the internal side of the body portion upon the fastening portion being wrapped around the body part and fastened (see annotated Figs. 2 and 3 in EXHIBIT A).
As regards claim 28, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a strip extending along a width of the body portion (see Fig. 3 which shows slip resistant material 24,25 extending along the width of the body portion) in a direction crossing the wrapping direction of the wrapping (see Fig. 2), and the strip provides a frictional surface (the rubberized cloth cloth provides a frictional, i.e., slip resistant surface).
As regards claim 29, Orange et al. discloses the wrapping of claim 1, wherein at least a portion of the external side of the body portion acts as an engaging component that engages the fastening portion (fastening portion 22 on the external side engages the body portion in that it is attached thereto).



    PNG
    media_image1.png
    592
    644
    media_image1.png
    Greyscale


Alternate interpretation
Claim(s) 19-22 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(B) as being anticipated by U.S. Patent No. 5,538,500 (“Peterson”).
As regards claim 19, Peterson discloses a postoperative wound dressing that anticipates Applicant’s presently disclosed invention.  More specifically, Peterson discloses a wrapping (constituted by dressing 10) with an internal side (show in Fig. 1) 
“non-slip
adjective
us /ˌnɑːnˈslɪp/ uk /ˌnɒnˈslɪp/
designed to prevent sliding, especially by being made of sticky material or having a surface with a special texture: 
a non-slip surface/grip”

Thus, the adhesive is a tacky material that provides a non-slip grip.
As regards claim 20, Peterson discloses the wrapping of claim 19, wherein the wrapping further comprises a first fastening portion (24a, such as temporary adhesive, see col. 4, lines 7-15) disposed on the first end region on the internal side of the wrapping configured to fasten with an external side of a material wrap (constituted  pad 24, see Fig. 2); and a second fastening portion (24a) on the second end region on the internal side of the wrapping configured to fasten with the external side of the material wrap or the wrapping.
As regards claim 21, Peterson discloses the wrapping of claim 19, wherein the non-slip grip material is disposed in a continuous manner along the bottom edge of the gauze pad (26) on internal side, as shown in annotated Fig. 1.
As regards 22, Peterson discloses the wrapping of claim 19, wherein the non-slip grip material is disposed in a discontinuous manner along the side edge of the interior side, as shown in annotated Fig. 1.
As regards claim 27, Peterson discloses the wrapping of claim 19, further comprising: a first fastening portion (24a) disposed on the first end region configured to fasten with an external side of a material wrap (26); and a second fastening portion (24a) on the second end region configured to fasten with the external side of the material wrap (fastens to the external side of 26) or the external side of the wrapping .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternate Interpretation
Claims 1 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,659,970 (“Woodworth") in view of Orange et al.
As regards claim 1, Woodworth disclose an adjustable dressing wrap that anticipates Applicant’s presently claimed invention.  More specifically, Woodworth discloses a wrapping (10, see Figs. 1 and 2) comprising: a body portion (constituted by 12, see col. 3, lines 16-20) configured as a wrap having a first and second ends (see Fig. 1, an internal side (26), and an external side (28) and a fastening portion (fastener member 20) disposed at the second end of the body portion on the internal side of the body portion, wherein the fastening portion extends around a portion of the external side of the body portion and fastens indirectly to a material (micromesh material of 12, see col. 3, line 41) of the external side of the body portion at fastening portion (18) upon the fastening portion being wrapped around a body part in a wrapping direction of the wrapping, which corresponds to a lengthwise direction of the rapping, and fastened (see col. 3, lines 47-55), wherein a location on the external side of the body portion at which the fastening portion fastens to the material is between the first end and the second end 
Woodworth fails to disclose a non-slip material disposed on the internal side of the body, wherein the non-slip material is adapted to contact the body part upon the fastening portion being wrapped around the body part and fastened. However, Orange et al. discloses an analogous wrapping comprising a body portion (20,24,25) wherein a portion of the internal surface of the body portion comprises non-slip material.  Specifically, Orange et al. discloses non-slip material (support cuffs 24 and 25 are constructed from rubberized cloth) disposed on the internal side of the body portion (since the cuffs are constructed from slip resistant material, it is inherently disposed on the internal surface, see col. 4, lines 19-20), wherein the non-slip material is adapted to contact the body part upon the fastening portion being wrapped around the body part and fastened.  The non-slip material assists in maintaining the wrapping in place on the user’s appendage (see col. 2, lines 49-51)
In view of Orange et al., it would have been obvious to one of ordinary skill in the art to have modified Woodworth with the addition of non-slip material on interior surface (26) positioned at the location of (22) and (24) in order to obtain the predictable result of maintaining the wrapping in place and thereby preventing the sliding of the wrapping up and down on the user’s body part.
As regards claim 30, Orange et al. discloses the wrapping of claim 1, wherein the non-slip material comprises a strip extending along the body portion in the wrapping direction of the wrapping, and the strip provides a frictional surface (note the rejection of claim 1 above).


Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodworth in view of U.S. Patent No. 3,970,079 (“Gaylord, Jr.”).
As regards claims 4 and 5, Woodworth discloses the wrapping of claim 3, except that the wrapping further comprises a non-stretchable dead zone disposed on the body portion and running widthwise with respect to a length of the body portion, wherein the non-stretchable dead zone is one of a plurality of non-stretchable dead zones periodically-provided along the length of the body portion.
However, Gaylord, Jr. discloses an analogous support device comprising a stretchable body portion (10) configured as a wrap having a first end, a second end, an internal side, and an external side (as shown in Figs. 3-4), a fastening portion (hook shape members 41) disposed at the second end of the body portion on the internal side of the body portion, wherein the fastening portion extends around a portion of the external side of the body portion and fastens to the external side of the body portion at fibrous portion (42) upon the fastening portion being wrapped around a limb body part and fastened (as shown in Fig. 1).  As can be seen from Figs. 1-6, the body portion comprises “dead zones” (constituted by strips 31 and 32, constructed from polyvinyl chloride (pvc) which is inherently not stretchable, but heat deformable).  The strips resist lateral bending and effectively prevent rolling of the side edges of the body. 
In view of Gaylord, Jr., it would have been obvious to one of ordinary skill in the art to have modified Woodworth with the addition of pvc strips extending widthwise along the length of the body portion, wherein the non-stretchable dead zone is one of a . 

Claims 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orange et al. in view of U.S. Patent Application Publication No. 2011/0137223 (“Daniel”).
As regards claims 8-11, Orange et al. discloses the wrapping of claim 1, except wherein the non-slip material comprises a silicone material, wherein the non-slip material comprises a strip having one or more threads made of a rubberized material interwoven in the strip, and the rubberized material provides a frictional surface, wherein the non-slip material comprises a strip made of silicone, and the silicone is disposed in a continuous manner to form the strip, or wherein the non-slip material comprises a strip made of silicone, and the silicone is disposed in a discontinuous manner to form the strip.
However, Daniel discloses a wrap in the form bandaging material (200) comprising silicone thread (202) interwoven therein in order to impart anti-slip characteristics to an inner surface of the bandage, such characteristics inherently provide a frictional surface.  As can be seen from Figure 2, the silicone thread extends continuously along the length of the inner surface of the bandage, but discontinuously along the width of the bandage.  Further, as can be read from paras. [0043 and 0045, the silicone threads may extend longitudinally or laterally along the length of the 
As such, it would have been obvious to one of ordinary skill in the art to modify Orange et al. by constructing the rubber used in the rubberized cloth from silicone rubber.  It has been held that the selection of a known material based upon its suitability for the intended use is a design consideration. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  As such, in view of Daniel, it would have been an obvious design choice to one of ordinary skill in the art to have selected silicone as anti-slip material since it is a well-known and used anti-slip material in the bandaging/wrapping art.
It would have been even further obvious to one having ordinary skill in the art, in view of Daniel, to have incorporated the silicone thread in the anti-slip cloth of Orange et al., as a continuous or discontinuous strap since Daniel teaches that any stitching technique may be use, and the Office contends that any stitching technique incorporating the silicone thread into the anti-slip cloth would perform equally well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIM M LEWIS/Primary Examiner, Art Unit 3786